Citation Nr: 1028414	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-19 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for arthritis of the right 
shoulder.

2.  Entitlement to service connection for arthritis of the arms.

3.  Entitlement to service connection for arthritis of the hips.

4.  Entitlement to service connection for arthritis of the knees.

5.  Entitlement to service connection for arthritis of the 
ankles.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from May 1948 to May 
1950, from December 1950 to December 1953, and from February 1958 
to August 1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
By that decision, the RO denied claims of service connection for 
arthritis of the right shoulder, arms, and hips.  The RO also 
denied the Veteran's petition to reopen previously denied claims 
of service connection for arthritis of the knees and ankles 
(previously characterized as pain and swelling).

By an April 2009 decision, the Board reopened the Veteran's 
claims of service connection for arthritis of the knees and 
ankles.  At that time, the Board also remanded the five claims to 
the agency of original jurisdiction (AOJ) for additional 
development.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

In the April 2009 decision, the Board noted that the Veteran had 
not yet been afforded a medical examination in connection with 
the five service connection claims involving arthritis (at least 
since the claims were reopened for the knees and ankles claims).  
In the Veteran's case, there is evidence of the claimed 
disability involving the pertinent joints or at least recurrent 
symptoms of pain and swelling.  Additionally, there is at least 
some indication that the Veteran's current disabilities may be 
associated with: (1) his service-connected low back disability; 
(2) an April 1951 parachute jump injury; or (3) cold exposure 
during the Korean War.  As a result, the Board found that the 
Veteran should be scheduled for a VA examination in order to 
identify whether he does in fact have arthritis or other 
disability of the right shoulder, arms, hips, knees, and ankles.  
Additionally, the examiner was to be asked to provide a medical 
opinion that addressed whether any identified disability of the 
right shoulder, arms, hips, knees, or ankles was caused or made 
worse by the Veteran's service-connected low back disability or 
was attributable to the Veteran's active military service, 
including the two established in-service injuries.

In July 2009, the Veteran underwent VA examination pursuant to 
the Board's remand.  The examiner diagnosed the Veteran with 
systemic osteoarthritis.  The examiner also gave the opinion that 
the Veteran's arthritis is not likely related to service but 
rather part of the natural aging process and a natural-occurring 
phenomenon.

Although the examiner provided a nexus opinion, albeit with scant 
rationale, concerning direct service connection, no opinion was 
provided concerning secondary service connection.  That is, the 
examiner did not comment on whether any identified disability of 
the right shoulder, arms, hips, knees, or ankles was caused or 
made worse by the Veteran's service-connected low back 
disability.  To this point, even if the Veteran's systemic 
osteoarthritis is naturally occurring, the arthritis could 
possibly be aggravated by the low back disability.  A medical 
opinion is still required on this aspect of the claims in order 
for the Board to decide the claims.  The Board notes that the 
April 2009 remand instructed the AOJ to review the report after 
the examination had been completed and return it to the examiner 
if it was deficient in regards to the directives of the remand.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Board confers on a veteran, as a 
matter of law, a right to compliance with the remand 
instructions, and imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The Court has indicated, 
additionally, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied with, 
the Board itself errs in failing to ensure compliance.  Id.

In the Veteran's case, a remand is necessary so that the April 
2009 remand instructions concerning a VA examination and opinion 
may be completed.

It appears that the Veteran continues to receive regular 
treatment at the VA Medical Center (VAMC) in Cleveland, Ohio, and 
its associated outpatient clinics.  Updated treatment records 
should be obtained in light of the remand.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since July 2009) from 
the Cleveland VAMC and associate the 
records with the claims folder.

2.  After securing any additional records, 
schedule the Veteran for a VA examination.  
(Advise the Veteran that failure to appear 
for an examination as requested, and 
without good cause, could adversely affect 
his appeal.  See 38 C.F.R. § 3.655 (2009).)  
The entire claims file, to include a 
complete copy of this remand, should be 
made available to, and reviewed by, the 
designated examiner.  All appropriate tests 
and studies (including x-rays) should be 
performed and all clinical findings should 
be reported in detail.  The examiner should 
identify the Veteran's disabilities of the 
right shoulder, arms, hips, knees, and 
ankles, if any.  Arthritis in any of those 
areas should be noted.  Based on a thorough 
review of the evidence of record, the 
examiner should provide an opinion as to 
the medical probabilities that the Veteran 
has a current disability of the right 
shoulder, arms, hips, knees, or ankles that 
is related to his active military service, 
particularly the in-service April 1951 
parachute jump injury or the stated in-
service cold exposure.  The examiner should 
also indicate whether any such disability 
is more likely than not of post-service 
onset.  Additionally, an opinion should be 
provided as to the medical probabilities 
that any identified disability was caused 
or made chronically worse by the Veteran's 
service-connected low back disability.  The 
examiner must provide the complete 
rationale for the conclusion reached-to 
include, as appropriate, citation to 
specific evidence of record and/or medical 
authority.  An opinion should be issued for 
each identified disability of the right 
shoulder, arms, hips, knees, and ankles.

3.  After the requested examination has 
been completed, the report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, it should be returned to the 
examiner.

4.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
claims on appeal.  If any benefit sought is 
not granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

